Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a connecting element” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim 14 recites “a control unit” but the specification fails to disclose any structure for the control unit. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a unit for preparing the beverage”. However, the term “a unit” does not contain or imply any structure. Therefore, the limitations of “a unit” are unable to be determined. 

Claim 8 recites “a connecting element.” However, the claims, the specification and the drawings, do not indicated what structure is included in the limitations of “a connecting element.” Therefore, the 

Claim 14 recites “a control unit”. However the term “control unit” does not contain or imply any structure. Therefore, the limitations of a control unit are unable to be determined. The specification does not describe the type of control unit or how it operates. 

Claim 14 recites “by means of a control unit” and “by means of said temperature-detecting device.” It is unclear what the phrase “by means of” is referring to. It is not clear if the entire “control unit” or “temperature-detecting device” being referred to, or only a portion of each element being referred to. 
It is not clear which limitation or element is being referred to. It is not clear if “means” is meant to include an additional element which is not specifically described in the claims.
Claim 15 recites “by means of which”. It is not clear which limitation or element is being referred to. It is not clear if “means” is meant to include an additional element which is not specifically described in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epars et al (US 2014/0251147).

Epars discloses regarding claim 1, a beverage preparation device 20 (See fig. 3, and Paragraph [0074]) comprising a main body (it is implicit that the device depicted in figure 3 comprises a main body e.g. the casing), a tank 30 (See Paragraph [0074]), an assembly for pumping a liquid from said tank (No. 40, § 76), and a unit for preparing the beverage 50 (See Paragraph [0074]; Said unit 50 is a heater which is suitable for preparing a beverage according to the second definition of "beverage" given on page 6, lines 27-28 of the present application), in which device an outlet path is defined inside said main body, said outlet path comprising a dispensing outlet 11 (See Fig. 3 and Paragraph [0076]) arranged downstream of said unit for preparing the beverage (fig. 3) and via which the beverage is dispensed out of said main body (fig. 3), and also comprising a filtering element 7 (See Paragraph [0061]) that is detachably connected to said main body (See Paragraph [0075]), wherein said filtering element is arranged downstream of said dispensing outlet relative to said outlet path (fig. 3) so as to provide a filtration of beverage prepared by said unit. Regarding claim 2, the filter is antimicrobial. (See Paragraph [0032]) Regrding claim 3, Fig 4 shows an opening 6 which functions as the inlet. (See Paragraph [0082]) Regarding claim 4, Figs 7 and 8 show the filter being removably connected. (See Paragraph [0075], [0078]) Regarding claim 5, Figs 3 and 4 show the outlet 11 being positioned opposite of the filter. Regarding claim 6, Fig 3 shows the unit 50 or 20 for enabling contact between a product for preparing the beverage and the liquid. Regarding claim 7, the filtering element contains an inlet and outlet with filtering material 7a is located in-between. Regarding claim 8, a connecting means for connecting the filter with a container. (See Paragraphs [0090]-[0091]) Regarding claim 9, a heating element 40 is arranged to heat a liquid. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Epars et al (US 2014/0251147) in view of Roulin et al (US 2010/0021604).

The teachings of Epars have been discussed above. Regarding claims 10 and 11, Epars discloses the heating element and pump but fails to disclose the heating element being arranged downstream of the pump assembly and/or downstream of the unit and upstream of the filter. Roulin discloses the heater being located downstream of the pump and upstream of the mixing unit 4. (See Figs 1 and 3) However, . 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Epars et al (US 2014/0251147) in view of Roulin et al (US 2010/0021604) and Carhuff et al (US 2005/0098575).

The teachings of Epars have been discussed above. Epars in view of Roulin fails to disclose a valve element for diverting the beverage towards a bypass path, being operated by a control means following the detection of a temperature and the sterilization portion. Carhuff discloses a valve having bypass 750 for diverting a liquid in response to a temperature sensor (See Paragraph [0152]) and the sanitizing portion having a sanitizing reservoir 980 and a selector 981 for directing the flow. (See Paragraphs [0149] [0177] and [0190]) It would have been obvious to adapt Epars in view of Carhuff to provide the valve for diverting a beverage to a bypass path based on a temperature for providing a recirculation for reducing the size of the tank and the sterilization portion for cleaning the device. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


1/15/2021